     Case 2:20-cv-03923-PSG-GJS Document 1 Filed 04/29/20 Page 1 of 17 Page ID #:1




 1   HIRALDO P.A.
     Manuel Hiraldo, Esq.
 2   (pro hac vice to be filed)
     401 E. Las Olas Blvd., Suite 1400
 3   Fort Lauderdale, FL 33301
     MHiraldo@Hiraldolaw.com
 4   Telephone: 954-400-4713
 5   THE LAW OFFICES OF JIBRAEL S. HINDI
 6   Jibrael S. Hindi, Esq.
     (pro hac vice to be filed)
 7   E-mail: jibrael@jibraellaw.comz
     Thomas J. Patti, Esq.
 8   (pro hac vice to be filed)
 9   E-mail: tom@jibraellaw.com
     110 SE 6th Street, Suite 1744
10   Fort Lauderdale, Florida 33301
11   Phone: 954-907-1136
     Fax: 855-529-9540
12
     LAW OFFICES OF MARSHALL E. ROSENBACH
13   Marshall Rosenbach, Esq. (SBN 214214)
     468 N. Camden Drive, Suite 200
14   Beverly Hills, CA 90210
     marshall@marshallrosenbach.com
15   Telephone: 310-860-4764
16   Fax: 561-694-1359

17   Counsel for Plaintiff and Proposed Class

18                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
19
     ADRIANA BARBIERI, individually              Case No.
20   and on behalf of all others similarly
     situated,                                   CLASS ACTION
21
                 Plaintiff,                      COMPLAINT FOR VIOLATIONS
22                                               OF THE TELEPHONE
     vs.                                         CONSUMER PROTECTION
23                                               ACT, 47 U.S.C. §§ 227, ET SEQ.
     AEG PRESENTS SE, LLC,                       (TCPA)
24
                 Defendant.
25                                               JURY TRIAL DEMANDED

26
27

28
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-03923-PSG-GJS Document 1 Filed 04/29/20 Page 2 of 17 Page ID #:2




 1                             CLASS ACTION COMPLAINT
 2          Plaintiff Adriana Barbieri brings this class action against Defendants AEG
 3   Presents SE, LLC (“AEG”), and alleges upon personal knowledge, experiences, and, as
 4   to all other matters, upon information and belief, including investigation conducted by
 5   Plaintiff’s attorneys.
 6                              NATURE OF THE ACTION
 7          1.     This is a putative class action under the Telephone Consumer Protection
 8   Act, 47 U.S.C. § 227 et seq., (“TCPA”).
 9          2.     The case arises from Defendant’s co-promotion of a music event in 2019.
10   To promote that event, Defendant engaged in unsolicited text messaging with no regard
11   for privacy rights of the recipients of those messages.
12          3.     Defendant caused thousands of unsolicited text messages to be sent to the
13   cellular telephones of Plaintiff and Class Members, causing them injuries, including
14   invasion of their privacy, aggravation, annoyance, intrusion on seclusion, trespass, and
15   conversion.
16          4.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
17   unlawful conduct, including any attempts by Defendant in the future to promote their
18   events using unsolicited text messages. Plaintiff also seeks statutory damages on behalf
19   of herself and Class Members, as defined below, and any other available legal or
20   equitable remedies resulting from the illegal actions of Defendants.
21                                          PARTIES
22          5.     Plaintiff is, and at all times relevant hereto was, an individual and a
23   “person” as defined by 47 U.S.C. § 153(39), a citizen and resident of Broward County,
24   Florida, and the subscriber and/or sole user of the cellular telephone number ending in
25   5156 (the “5156 Number”).
26          6.     Defendant AEG is a Delaware limited liability company, with a principal
27   address of 800 W. Olympic Blvd, Ste. 305, Los Angeles, California 90015.
28                                           2
                                  CLASS ACTION COMPLAINT
     Case 2:20-cv-03923-PSG-GJS Document 1 Filed 04/29/20 Page 3 of 17 Page ID #:3




 1                               JURISDICTION AND VENUE
 2          7.     This Court has original jurisdiction over this case pursuant to 28 U.S.C. §
 3   1331 because it arises under the laws of the United States.
 4          8.     This Court has subject matter jurisdiction over this action pursuant to 47
 5   U.S.C. § 227(b)(3).
 6          9.     Defendant is subject to general personal jurisdiction in California because
 7   its principal place of business is in California and, more specifically, in this District.
 8          10.    Defendant is subject to specific personal jurisdiction in California because
 9   this suit arises out of and relates to Defendant’s significant contacts with California,
10   including the co-promotion of a music event that Defendant organized and planned
11   from its headquarters in California.
12          11.    Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1)
13   because a substantial part of Defendant’s actions and omissions which gave rise to the
14   claims asserted in this action occurred, in part, in this District.
15                                          THE TCPA
16          12.    The TCPA prohibits: (1) any person from calling a cellular telephone
17   number; (2) using an automatic telephone dialing system; (3) without the recipient’s
18   prior express consent. 47 U.S.C. § 227(b)(1)(A).
19          13.    The TCPA defines an “automatic telephone dialing system” (“ATDS”) as
20   “equipment that has the capacity - (A) to store or produce telephone numbers to be
21   called, using a random or sequential number generator; and (B) to dial such numbers.”
22   47 U.S.C. § 227(a)(1).
23          14.    It is a violation of the TCPA to make “any call (other than a call made for
24   emergency purposes or made with the prior express consent of the called party) using
25   any automatic telephone dialing system … to any telephone number assigned to a …
26   cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii). “A text message to a cellular
27

28                                            3
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-03923-PSG-GJS Document 1 Filed 04/29/20 Page 4 of 17 Page ID #:4




 1   telephone qualifies as a ‘call’ within the meaning of the TCPA.” Thomas v. Peterson's
 2   Harley Davidson of Miami, L.L.C., 363 F. Supp. 3d 1368, 1371 (S.D. Fla. 2018).
 3          15.    The TCPA exists to prevent communications like the ones described
 4   within this Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 5          16.    In an action under the TCPA, a plaintiff must show only that the
 6   defendant “called a number assigned to a cellular telephone service using an automatic
 7   dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d
 8   1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
 9          17.    The Federal Communications Commission (“FCC”) is empowered to
10   issue rules and regulations implementing the TCPA. According to the FCC’s findings,
11   calls in violation of the TCPA are prohibited because, as Congress found, automated
12   or prerecorded telephone calls are a greater nuisance and invasion of privacy than live
13   solicitation calls, and such calls can be costly and inconvenient. The FCC also
14   recognized that wireless customers are charged for incoming calls whether they pay in
15   advance or after the minutes are used.
16          18.    A defendant must demonstrate that it (the defendant) obtained the
17   plaintiff’s prior express consent. See In the Matter of Rules and Regulations Implementing the
18   Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express
19   consent “for non-telemarketing and non-advertising calls”). Further, the FCC has
20   issued rulings and clarified that consumers are entitled to the same consent-based
21   protections for text messages as they are for calls to wireless numbers. See Satterfield v.
22   Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (“The FCC has determined that
23   a text message falls within the meaning of ‘to make any call’ in 47 U.S.C. §
24   227(b)(1)(A)”).
25                                             FACTS
26          19.    Prior to September 2019, Defendant entered into an agreement with
27   Awesome Promoters, LLC (“Awesome”) to co-promote a music event for the band
28                                            4
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-03923-PSG-GJS Document 1 Filed 04/29/20 Page 5 of 17 Page ID #:5




 1   Deadbeats to take place in Pompano, Florida on October 19, 2019 (the “Deadbeats
 2   Event”).
 3          20.      Upon information and belief, it was the intention of Defendant and
 4   Awesome to act jointly and cooperatively in the promotion, marketing, and execution
 5   of the Deadbeats Event, which included a joint right of control and/or joint proprietary
 6   interests in the event.
 7          21.      Upon information and belief, Defendant’s co-promotion agreement for
 8   the Deadbeats Event included a duty to share in the profits and losses of the Deadbeats
 9   Event with Awesome.
10          22.      Awesome’s role was to provide marketing services for the event, which
11   included the text messages received by Plaintiff and Class Members.
12          23.      The subject text messages were sent for the benefit of Defendant and
13   Awesome, i.e., to promote the Deadbeats Event from which Defendant and Awesome
14   were attempting to earn a profit.
15          24.      Defendant was aware and understood that Awesome’s marketing program
16   for the Deadbeats Event would include the transmission of the text messages at issue
17   in this case.
18          25.      Upon information and belief, Defendant was, at all times relevant, aware
19   of Awesome’s text message marketing activities for the Deadbeats Event.
20          26.      Upon information and belief, Awesome’s acts complained of herein were
21   known, consented to, and/or ratified by Defendant. Further, Defendant knowingly
22   received and retained monetary benefit from Awesome’s unlawful telemarketing
23   practices alleged herein.
24          27.      On or about September 12, 2019 and October 9, 2019, Awesome,
25   pursuant to its co-promotion agreement and joint venture with Defendant, sent the
26   following unsolicited text messages to Plaintiff’s cellular telephone ending in 5156 (the
27   “5156 Number”):
28                                            5
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-03923-PSG-GJS Document 1 Filed 04/29/20 Page 6 of 17 Page ID #:6




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
           28.     The purpose of the above text messages was to market and solicit Plaintiff
12
     to attend the Deadbeats Event.
13
           29.     Plaintiff has never provided Defendant with her telephone number for
14
     any reason.
15
           30.     Plaintiff has never knowingly released her telephone number to
16
     Defendant.
17
           31.     Plaintiff has never had any type of business relationship with Defendant.
18
           32.     Plaintiff did not contact Defendant for any reason prior to receiving the
19
     subject text message solicitations.
20
           33.     Plaintiff has never provided Defendant with any type of permission to
21
     contact her on her cellular telephone, including any form of express consent or express
22
     written consent.
23
           34.     Plaintiff did not invite the subject text message solicitations.
24
           35.     Plaintiff is the sole user and/or subscriber of the 5156 Number. Plaintiff
25
     uses the 5156 Number for personal non-business purposes.
26
           36.     Plaintiff’s 5156 Number has been on the National Do Not Call Registry
27

28                                           6
                                  CLASS ACTION COMPLAINT
     Case 2:20-cv-03923-PSG-GJS Document 1 Filed 04/29/20 Page 7 of 17 Page ID #:7




 1   since May 20, 2017.
 2         37.    The number used by or on behalf of Defendant to transmit the subject
 3   text message solicitations (545-454) is known as a “short code.” Short codes are short
 4   digit sequences, significantly shorter than telephone numbers, that are used to address
 5   messages in the Multimedia Messaging System and short message service systems of
 6   mobile network operators.
 7         38.    Text messages using a short code can only be sent using a computer, and
 8   cannot be sent using a traditional telephone.
 9         39.    The impersonal and generic nature of the subject text messages, coupled
10   with the fact that they originated from a short-code, demonstrates that Awesome
11   utilized an automatic telephone dialing system in transmitting the messages.
12         40.    To send the text messages, Awesome used a messaging platform owned
13   and operated by Express Text, LLC (the “Platform”) that permitted the transmission
14   of thousands of automated text messages without any human involvement. On its
15   website, Express Text boasts that its platform has been utilized to transmit “over 4
16   billion messages…and counting.”
17         41.    The Platform has the capacity to store telephone numbers.
18         42.    The Platform has the capacity to generate sequential numbers.
19         43.    The Platform has the capacity to dial numbers in sequential order.
20         44.    The Platform has the capacity to dial numbers from a list of numbers.
21         45.    The Platform has the capacity to dial numbers without human
22   intervention, including an “Auto-Replies” function, described by Express Text “as text
23   autoresponders… automated text messages that your customers receive after sending
24   your keyword to a short code. You can send them offers, reply with links, ask questions
25   and much more,” and “Birthday Texts” which operate by “automatically” transmitting
26   text messages through a “set it and forget it” automation function.
27         46.    The Platform also has a “Text Message Scheduling” function, described
28                                          7
                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-03923-PSG-GJS Document 1 Filed 04/29/20 Page 8 of 17 Page ID #:8




 1   by Express Text as a “feature to send your message when you're not there. You can
 2   send messages weekly, daily, monthly or even on specific holidays. Select the time zone
 3   and review the messages that you have scheduled in your account’s calendar.”
 4           47.   Upon information and belief, to transmit the text messages at issue, the
 5   Platform automatically executed the following steps: [1] The Platform retrieved each
 6   telephone number from a list of numbers in the sequential order the numbers were
 7   listed; [2] The Platform then generated each number in the sequential order listed and
 8   combined each number with the content of Defendant’s message to create “packets”
 9   consisting of one telephone number and the message content; [3] Each packet was then
10   transmitted in the sequential order listed to an SMS aggregator, which acts an
11   intermediary between the Platform, mobile carriers (e.g. AT&T), and consumers; and
12   [4] Upon receipt of each packet, the SMS aggregator transmitted each packet –
13   automatically and with no human intervention – to the respective mobile carrier for the
14   telephone number, again in the sequential order listed by Defendants. Each mobile
15   carrier then sent the message to its customer’s mobile telephone.
16           48.   The above execution of instructions occurred seamlessly, with no human
17   intervention, and almost instantaneously. Indeed, the Platform is capable of
18   transmitting thousands of text messages following the above steps in minutes, if not
19   less.
20           49.   The subject text message solicitations invaded Plaintiff’s privacy, intruded
21   upon her seclusion and solitude, constituted a nuisance, and wasted Plaintiff’s time by
22   requiring them to interact with the messages.
23                                  CLASS ALLEGATIONS
24           50.   Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,
25   individually and on behalf of all others similarly situated.
26                                    PROPOSED CLASS
27

28                                           8
                                  CLASS ACTION COMPLAINT
     Case 2:20-cv-03923-PSG-GJS Document 1 Filed 04/29/20 Page 9 of 17 Page ID #:9




 1         51.       Plaintiff brings this case on behalf of the following classes (collectively,
 2   the “Class”):
 3

 4                       No Consent Class: All persons within the United
                         States who, within the four years prior to the filing
 5                       of this lawsuit; were sent a text message; by or on
 6                       behalf of Defendant; to said person’s cellular
                         telephone number; using the same text messaging
 7                       platform utilized to text message Plaintiff; for the
 8                       purpose of advertising and/or promoting the
                         Deadbeats Event.
 9

10                       Do Not Call Registry Class: All persons in the
                         United States who from four years prior to the
11                       filing of this action (1) were sent text messages by
12
                         or on behalf of Defendant; (2) more than one time
                         within any 12-month period; (3) where the
13                       person’s telephone number had been listed on the
                         National Do Not Call Registry for at least thirty
14
                         days; (4) for the purpose of advertising and/or
15                       promoting the Deadbeats Event.
16
           52.       Defendant and its employees or agents are excluded from the Class.
17
           53.       Plaintiff does not know the number of members in the Class but believes
18
     the Class members number in the several thousands, if not more.
19
                                          NUMEROSITY
20
           54.       Upon information and belief, Defendant, through Awesome, has placed
21
     automated calls to cellular telephone numbers belonging to thousands of consumers
22
     throughout the United States without their prior express written consent. The members
23
     of the Class, therefore, are believed to be so numerous that joinder of all members is
24
     impracticable.
25
           55.       The exact number and identities of the Class members are unknown at
26
     this time and can be ascertained only through discovery. Identification of the Class
27

28                                             9
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-03923-PSG-GJS Document 1 Filed 04/29/20 Page 10 of 17 Page ID #:10




 1    members is a matter capable of ministerial determination from Defendants’ call records.
 2                      COMMON QUESTIONS OF LAW AND FACT
 3             56.   There are numerous questions of law and fact common to the Class which
 4    predominate over any questions affecting only individual members of the Class.
 5    Among the questions of law and fact common to the Class are: [1] Whether Defendant,
 6    through Awesome, made non-emergency calls to Plaintiff and the Class Members’
 7    cellular telephones using an ATDS; [2] Whether Defendant can meet its burden of
 8    showing that it obtained prior express written consent to make such calls; [3] Whether
 9    Defendant’s conduct was knowing and willful; [4] Whether Defendants is liable for
10    damages, including under theories of vicarious and/or joint venture liability; [5] The
11    amount of such damages; and [5] Whether Defendant should be enjoined from such
12    conduct in the future.
13             57.   The common questions in this case are capable of having common
14    answers. If Plaintiff’s claim that Defendant, through Awesome, transmitted text
15    messages to telephone numbers assigned to cellular telephone services is accurate,
16    Plaintiff and the Class members will have identical claims capable of being efficiently
17    adjudicated and administered in this case.
18                                        TYPICALITY
19             58.   Plaintiff’s claims are typical of the claims of the Class members, as they
20    are all based on the same factual and legal theories.
21             PROTECTING THE INTERESTS OF THE CLASS MEMBERS
22             59.   Plaintiff is a representative who will fully and adequately assert and protect
23    the interests of the Class and has retained competent counsel. Accordingly, Plaintiff is
24    an adequate representative and will fairly and adequately protect the interests of the
25    Class.
26                                         SUPERIORITY
27             60.   A class action is superior to all other available methods for the fair and
28                                             10
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-03923-PSG-GJS Document 1 Filed 04/29/20 Page 11 of 17 Page ID #:11




 1    efficient adjudication of this lawsuit, because individual litigation of the claims of all
 2    members of the Class is economically unfeasible and procedurally impracticable. While
 3    the aggregate damages sustained by the Class are in the millions of dollars, the individual
 4    damages incurred by each member of the Class resulting from Defendant’s wrongful
 5    conduct are too small to warrant the expense of individual lawsuits. The likelihood of
 6    individual Class members prosecuting their own separate claims is remote, and, even if
 7    every member of the Class could afford individual litigation, the court system would be
 8    unduly burdened by individual litigation of such cases.
 9          61.     The prosecution of separate actions by members of the Class would create
10    a risk of establishing inconsistent rulings and/or incompatible standards of conduct for
11    Defendant. For example, one court might enjoin Defendant from performing the
12    challenged acts, whereas another may not. Additionally, individual actions may be
13    dispositive of the interests of the Class, although certain class members are not parties
14    to such actions.
                                              COUNT I
15
                             VIOLATIONS OF 47 U.S.C. § 227(b)
16                           On Behalf of Plaintiff and the No Consent Class
17          62.     Plaintiff re-alleges and incorporates paragraphs 1-61 as if fully set forth
18    herein.
19          63.     Defendant acting vicariously or jointly with Awesome – or third parties
20    directed by Defendant and/or Awesome – used equipment having the capacity to store
21    telephone numbers, using a random or sequential generator, and to dial such numbers
22    and/or to dial numbers from a list automatically, without human intervention, to make
23    non-emergency telephone calls to the cellular telephones of Plaintiff and the other
24    members of the Class. These calls, or more precisely, text messages, were sent without
25    regard to whether Defendant had first obtained express permission from the called
26    party to send such text message. In fact, Defendant did not have prior express consent
27

28                                            11
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-03923-PSG-GJS Document 1 Filed 04/29/20 Page 12 of 17 Page ID #:12




 1    to text the cell phones of Plaintiff or the other members of the putative Class when
 2    such text messages were sent.
 3           64.    Defendant is vicariously liable and/or liable as a joint venturer for
 4    Awesome’s conduct. See Klein v. Just Energy Grp., Inc., Civil Action No. 14-1050, 2016
 5    U.S. Dist. LEXIS 84447, at *27 (W.D. Pa. June 29, 2016) (citing Campbell-Ewald Co. v.
 6    Gomez, 136 S.Ct. 663, 674 (2016) (“The United States Supreme Court in Campbell-Ewald
 7    Co. v. Gomez held that a party may be liable under the TCPA in accordance with tort-
 8    related vicarious liability rules.”)); In the Matter of the Joint Petition Filed by Dish Network,
 9    LLC, the United States of Am., & the States of California, Illinois, N. Carolina, & Ohio for
10    Declaratory Ruling Concerning the Tel. Consumer Prot. Act (TCPA) Rules, 28 F.C.C.R. 6574,
11    6588 (2013); Cellco P'ship v. Plaza Resorts Inc., No. 12-81238-CIV, 2013 WL 5436553, at
12    *6 (S.D. Fla. Sept. 27, 2013); Keim v. ADF Midatlantic, Ltd. Liab. Co., No. 12-80577-CIV,
13    2015 U.S. Dist. LEXIS 159070 (S.D. Fla. Nov. 9, 2015) (denying motion to dismiss
14    TCPA complaint, and holding that plaintiff sufficiently alleged a theory of joint
15    venture); Mey v. Honeywell Int'l, Inc., Civil Action No. 2:12-1721, 2013 U.S. Dist. LEXIS
16    45265 (S.D. W. Va. Mar. 29, 2013) (same); Newbold v. State Farm Mut. Auto. Ins. Co., No.
17    13 C 9131, 2015 U.S. Dist. LEXIS 194101 (N.D. Ill. Jan. 23, 2015) (denying motion to
18    dismiss TCPA claim and holding that “[t]o the extent that partners or joint venturers
19    are pursuing the objectives of their mutual enterprise, they can be deemed agents of
20    that enterprise.”).
21           65.    Indeed, as stated by the FCC:
                    [A]llowing the seller to avoid potential liability by
22
                    outsourcing its telemarketing activities to unsupervised third
23                  parties would leave consumers in many cases without an
                    effective remedy for telemarketing intrusions. This would
24
                    particularly be so if the telemarketers were judgment proof,
25                  unidentifiable, or located outside the United States, as is
                    often the case [, and is the case here]. Even where third-party
26
                    telemarketers are identifiable, solvent, and amenable to
27                  judgment, limiting liability to the telemarketer that physically
28                                              12
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-03923-PSG-GJS Document 1 Filed 04/29/20 Page 13 of 17 Page ID #:13



                    places the call would make enforcement in many cases
 1
                    substantially more expensive and less efficient, since
 2                  consumers (or law enforcement agencies) would be required
                    to sue each marketer separately in order to obtain effective
 3
                    relief.
 4
      In the Matter of the Joint Petition Filed by Dish Network, LLC, the United States of Am., & the
 5
      States of California, Illinois, N. Carolina, & Ohio for Declaratory Ruling Concerning the Tel.
 6
      Consumer Prot. Act (TCPA) Rules, 28 F.C.C.R. 6574, 6588 (2013), 28 F.C.C.R. 6574, at
 7
      6588, ¶ 37.
 8
             66.    Thus, Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an
 9
      automatic telephone dialing system to make non-emergency telephone calls to the cell
10
      phones of Plaintiff and the other members of the putative Class without their prior
11
      express consent.
12
             67.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the
13
      TCPA, Plaintiff and the other members of the No Consent Class were harmed and are
14
      each entitled to a minimum of $500.00 in damages for each violation. Plaintiff and the
15
      No Consent Class are also entitled to an injunction against future calls. To the extent
16
      Defendant’s misconduct is determined to be willful and knowing, the Court should,
17
      pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages recoverable
18
      by the members of No Consent Class.
19
             WHEREFORE, Plaintiff requests that the Court enter judgment in favor of
20
      Plaintiff and the No Consent Class, and against Defendant that provides the following
21
      relief: [1] Statutory damages of $500 per violation, and up to $1,500 per violation if
22
      proven to be willful; [2] A permanent injunction prohibiting Defendant from violating
23
      the TCPA in the future through calling or texting cell phones using an automatic
24
      telephone dialing system; [3] A declaration that Defendant used an automatic telephone
25
      dialing system and violated the TCPA in using such to call or text the cell phones of
26
27

28                                             13
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-03923-PSG-GJS Document 1 Filed 04/29/20 Page 14 of 17 Page ID #:14




 1    Plaintiff and the No Consent Class; and [4] Any other relief the Court finds just and
 2    proper.
                                                 COUNT II
 3
                               VIOLATION OF 47 U.S.C. § 227(c)
 4                        On Behalf of Plaintiff and the Do Not Call Registry Class
 5
            68.       Plaintiff re-alleges and incorporates paragraphs 1-61, and as if fully set
 6
      forth herein.
 7
            69.       The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides
 8
      that “[n]o person or entity shall initiate any telephone solicitation” to “[a] residential
 9
      telephone subscriber who has registered her or her telephone number on the national
10    do-not-call registry of persons who do not wish to receive telephone solicitations that
11    is maintained by the federal government.”
12          70.       47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable
13    to any person or entity making telephone solicitations or telemarketing calls to wireless
14    telephone numbers.” 47 C.F.R. § 64.1200(e); see also Stevens-Bratton v. Trugreen, Inc., No.
15    2:15-2472, 2020 U.S. Dist. LEXIS 17783, at *14 (W.D. Tenn. Feb. 4, 2020) (“the FCC
16    made clear that ‘residential subscriber’ can include ‘wireless subscribers’ because ‘it is
17    well-established that wireless subscribers often use their wireless phones in the same
18    manner in which they use their residential wireline phones.’…. A cellular telephone can
19    satisfy the ‘residential telephone subscriber’ element of § 64.1200(c) & (d).”) (citing
20    Hodgin v. Parker Waichman LLP, No. 3:14-cv-733-DJH, 2015 U.S. Dist. LEXIS 192262,
21    2015 WL 13022289, at *3 (W.D. Ky. Sept. 30, 2015); United States v. Dish Network, LLC,
22    75 F. Supp. 3d 942, 946 (C.D. Ill. 2014); Phillips v. Mozes, Inc., 2:12-cv-04033-JEO, 2014
23    U.S. Dist. LEXIS 190729, 2014 WL 12589671, at *6 (N.D. Ala. Sept. 3, 2014)).
24          71.       Any “person who has received more than one telephone call within any
25    12-month period by or on behalf of the same entity in violation of the regulations
26    prescribed under this subsection may” may bring a private action based on a violation
27

28                                              14
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-03923-PSG-GJS Document 1 Filed 04/29/20 Page 15 of 17 Page ID #:15



      of said regulations, which were promulgated to protect telephone subscribers’ privacy
 1
      rights to avoid receiving telephone solicitations to which they object. 47 U.S.C. § 227(c).
 2
             72.    Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be
 3
      initiated, telephone solicitations to telephone subscribers such as Plaintiff and the Do
 4
      Not Call Registry Class members who registered their respective telephone numbers on
 5
      the National Do Not Call Registry, a listing of persons who do not wish to receive
 6
      telephone solicitations that is maintained by the federal government.
 7
             73.    Defendant is vicariously liable and/or liable as a joint venturer for
 8
      Defendant Awesome’s conduct. See Klein v. Just Energy Grp., Inc., Civil Action No. 14-
 9
      1050, 2016 U.S. Dist. LEXIS 84447, at *27 (W.D. Pa. June 29, 2016) (citing Campbell-
10
      Ewald Co. v. Gomez, 136 S.Ct. 663, 674 (2016) (“The United States Supreme Court in
11
      Campbell-Ewald Co. v. Gomez held that a party may be liable under the TCPA in
12
      accordance with tort-related vicarious liability rules.”)); In the Matter of the Joint Petition
13
      Filed by Dish Network, LLC, the United States of Am., & the States of California, Illinois, N.
14
      Carolina, & Ohio for Declaratory Ruling Concerning the Tel. Consumer Prot. Act (TCPA) Rules,
15
      28 F.C.C.R. 6574, 6588 (2013); Cellco P'ship v. Plaza Resorts Inc., No. 12-81238-CIV, 2013
16
      WL 5436553, at *6 (S.D. Fla. Sept. 27, 2013); Keim v. ADF Midatlantic, Ltd. Liab. Co.,
17
      No. 12-80577-CIV, 2015 U.S. Dist. LEXIS 159070 (S.D. Fla. Nov. 9, 2015) (denying
18
      motion to dismiss TCPA complaint, and holding that plaintiff sufficiently alleged a
19
      theory of joint venture); Mey v. Honeywell Int'l, Inc., Civil Action No. 2:12-1721, 2013 U.S.
20
      Dist. LEXIS 45265 (S.D. W. Va. Mar. 29, 2013) (same); Newbold v. State Farm Mut. Auto.
21
      Ins. Co., No. 13 C 9131, 2015 U.S. Dist. LEXIS 194101 (N.D. Ill. Jan. 23, 2015) (denying
22
      motion to dismiss TCPA claim and holding that “[t]o the extent that partners or joint
23
      venturers are pursuing the objectives of their mutual enterprise, they can be deemed
24
      agents of that enterprise.”).
25
             74.    Indeed, as stated by the FCC:
26
                    [A]llowing the seller to avoid potential liability by
27                  outsourcing its telemarketing activities to unsupervised third
28                                               15
                                      CLASS ACTION COMPLAINT
     Case 2:20-cv-03923-PSG-GJS Document 1 Filed 04/29/20 Page 16 of 17 Page ID #:16



                     parties would leave consumers in many cases without an
 1
                     effective remedy for telemarketing intrusions. This would
 2                   particularly be so if the telemarketers were judgment proof,
                     unidentifiable, or located outside the United States, as is
 3
                     often the case [, and is the case here]. Even where third-party
 4                   telemarketers are identifiable, solvent, and amenable to
                     judgment, limiting liability to the telemarketer that physically
 5
                     places the call would make enforcement in many cases
 6                   substantially more expensive and less efficient, since
                     consumers (or law enforcement agencies) would be required
 7
                     to sue each marketer separately in order to obtain effective
 8                   relief.
      In the Matter of the Joint Petition Filed by Dish Network, LLC, the United States of Am., & the
 9
      States of California, Illinois, N. Carolina, & Ohio for Declaratory Ruling Concerning the Tel.
10
      Consumer Prot. Act (TCPA) Rules, 28 F.C.C.R. 6574, 6588 (2013), 28 F.C.C.R. 6574, at
11
      6588, ¶ 37.
12
             75.    Thus, Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the
13
      Do Not Call Registry Class members were sent more than one text message in a 12-
14
      month period by or on behalf of Defendant in violation of 47 C.F.R. § 64.1200.
15
             76.    As a result of Defendant’s conduct as alleged herein, Plaintiff and the Do
16
      Not Call Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c),
17
      are entitled receive up to $500 in damages for such violations of 47 C.F.R. § 64.1200.
18
      To the extent Defendant’s misconduct is determined to be willful and knowing, the
19
      Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages
20
      recoverable by the members of the Do Not Call Registry Class.
21
             WHEREFORE, Plaintiff requests the Court to enter judgment in favor of
22
      Plaintiff and the Do Not Call Registry Class, and against Defendant that provides the
23
      following relief: [1] Statutory damages of $500 per violation, and up to $1,500 per
24
      violation if proven to be willful; [2] A permanent injunction prohibiting Defendant
25
      from violating the TCPA in the future through calling or texting cellular telephone
26
27

28                                             16
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-03923-PSG-GJS Document 1 Filed 04/29/20 Page 17 of 17 Page ID #:17



      numbers that have been registered on the Do Not Call Registry; [3] Any other relief the
 1
      Court finds just and proper.
 2
                                         JURY DEMAND
 3
            Plaintiff, respectfully, demands a trial by jury on all issues so triable.
 4

 5

 6    DATED: April 29, 2020                     Respectfully submitted,
 7

 8                                       By:    /s/ Marshall Rosenbach_____________
                                                MARSHALL E. ROSENBACH
 9                                              LAW OFFICES OF MARSHALL E.
                                                ROSENBACH
10                                              Marshall Rosenbach, Esq. (SBN 214214)
                                                468 N. Camden Drive, Suite 200
11                                              Beverly Hills, CA 90210
                                                marshall@marshallrosenbach.com
12                                              Telephone: 310-860-4764
                                                Fax: 561-694-1359
13
                                                Counsel for Plaintiff and the Proposed Class
14
                                                    HIRALDO P.A.
15                                                  Manuel S. Hiraldo, Esq.
                                                    (pro hac vice to be filed)
16                                                  401 E. Las Olas Blvd., Suite 1400
                                                    Fort Lauderdale, FL 33301
17                                                  MHiraldo@Hiraldolaw.com
                                                    Telephone: 954-400-4713
18
                                                    THE LAW OFFICES OF JIBRAEL S.
19                                                  HINDI
20                                                  Jibrael S. Hindi, Esq.
                                                    (pro hac vice to be filed)
21                                                  E-mail: jibrael@jibraellaw.com
22
                                                    Thomas J. Patti, Esq.
                                                    (pro hac vice to be filed)
23                                                  E-mail: tom@jibraellaw.com
                                                    110 SE 6th Street, Suite 1744
24                                                  Fort Lauderdale, Florida 33301
25                                                  Phone: 954-907-1136
                                                    Fax: 855-529-9540
26
27

28                                              17
                                     CLASS ACTION COMPLAINT
